                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE


HEATHER EVANS                                                                     PLAINTIFF

vs.                                                 CIVIL ACTION NO. 3:18-CV-486-CRS

AUTO CLUB PROPERTY-CASUALTY INS.                                               DEFENDANTS
CO. a/k/a AUTO CLUB SERVICES, INC.

                                 MEMORANDUM OPINION

          This matter is before the Court on motion for summary judgment by Defendants. DN 30.

Plaintiff filed a response. DN 33. Defendants filed a reply. DN 35. This matter is now ripe for

adjudication. For the following reasons, Defendants’ motion for summary judgment will be

denied.

I. Legal Standard for Summary Judgment

          Summary judgment is appropriate when the moving party can show “there is no genuine

dispute as to any material fact and the movant is entitled to a judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “[T]he mere existence of some alleged factual dispute between the parties will

not defeat an otherwise properly supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–

48 (1986). A genuine issue for trial exists when “there is sufficient evidence favoring the non-

moving party for a jury to return a verdict for that party.” Id. In undertaking this analysis, the

Court must view the evidence in the light most favorable to the non-moving party. Scott v. Harris,

550 U.S. 372, 378 (2007).

          The party moving for summary judgment bears the burden of proof for establishing the

nonexistence of any issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
They can meet this burden by “citing to particular parts of materials in the record” or “showing

that the materials cited do not establish the…presence of a genuine dispute.” Fed. R. Civ. P.

56(C)(1). This burden can also be met by demonstrating that the nonmoving party “fail[ed] to

make a showing sufficient to establish the existence of an element essential to that party’s case,

and on which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322. The

nonmoving party also “must do more than simply show that there is some metaphysical doubt as

to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986).

II. Background

          Plaintiff Heather Evans (“Evans” or “Plaintiff”) purchased the home located at 1807

Fairway Drive in La Grange, Kentucky on November 7, 2011 and insured the property with Auto

Club Property Casualty Insurance Company (“Auto Club” or “Defendant”). DN 30-2 at 2-4. In

June 2013, Plaintiff added a three-season sunroom to the rear of the home. DN 30-2 at 6. In

October 2013, Plaintiff noticed water dripping down from an access panel in the ceiling of her

sunroom. DN 30-2 at 9. Plaintiff reported a loss to Defendant, which paid a total of $10,975.20

for Plaintiff’s claim. DN 4 at 6. Plaintiff used Defendant’s payment to cover the cost of replacing

her entire roof. DN 30-1 at 3.

          In February 2017, Evans noticed “black spots” on the ceiling in the corner of the basement

as well as on the master bathroom ceiling. DN 30-2 at 23–24. On April 3, 2017, Plaintiff called

Defendant to claim a mold loss in her home related to the 2013 claim. DN 30-2 at 31. Auto Club

retained two experts to inspect Plaintiff’s home—Terence A. Weigel, P.E. (“Weigel”) of Donan

Forensic Engineering and Jerry Parker (“Parker”) from Environmental Solutions Group, LLC.




                                                  2
        Weigel inspected the home on April 10, 2017 and prepared a report dated May 10, 2017.

DN 30-8 at 2. Weigel concluded that none of the mold he observed was caused by a roof leak.

DN 30-8 at 8. Parker conducted a fungal mold assessment on April 17, 2017 and prepared a report

dated April 25, 2017. DN 30-9 at 1–4. Parker recognized “probable mold growth,” DN 30-9 at

4–5, and areas of “visible evidence of water stains,” DN 30-9 at 8, throughout the home. Parker

also identified “past water intrusion…around the basement walls and base boards” but did not

specifically identify a roof leak as the source of the mold or water damage he observed. DN 30-9

at 12. Following its receipt of these reports, Auto Club declined to pay Evans’ claim. DN 30-2 at

36. Evans contested Auto Club’s denial and requested re-inspection. Auto Club responded by

sending letters to Evans explaining that the mold damage was not covered under her policy. DN

30-10; DN 30-11 at 1–4.

        In fall 2017, Evans contacted Shaun Wallace of Walco Custom Construction, LLC and

requested a “full assessment” of her home. DN 33-2 at 1. On February 5, 2019, Wallace wrote a

report summarizing multiple inspections and construction work he performed over the previous

year and a half. Id. Wallace stated it was his “intent to show that AAA has not accepted full

responsibility and has been negligent in being thorough with their inspections and non fulfillment

of the complete roof damage claim.” Id. Wallace concluded:

        The majority of the mold damage could have been avoided, if upon initial
        inspection from the AAA adjuster, he would have realized and pointed out the
        extent of the water leak throughout the home. Not just the obvious roof
        replacement. The water issues ceased to exist once the roof was fixed and the mold
        eventually remediated. Even with no other repairs made, NO MORE MOLD had
        formed and no other water intrusion has happened. This is another tell tale sign that
        the mold was due to a specific water event, again consistent with the major roof
        leak.

Id. at 3.




                                                 3
       Plaintiff also requested a report from Douglas Peters—a Certified Industrial Hygienist,

Certified Safety Professional, and Council-certified Indoor Environmental Consultant—to

“determine if roof leaks could have caused mold growth.” DN 33-3 at 1. In his report, dated April

11, 2019, Peters stated “water damage and mold growth that was noted in the Testing Interpretation

Report by ESG in the attic was due to roof leaks.” Id. Peters also stated “[i]t is possible that roof

leaks in the attic may have contributed to the mold growth on the ceiling along with humidity from

the shower.” Id. at 1–2. Although Peters attributed water damage in the basement to “several

sources,” he opined that “water traveled down the interior of the wall cavity from above” and “a

roof leak over this area would be a likely cause for the observed conditions.” Id. at 2–3. Peters

also reported that the “water staining at the floor level” of the basement stairway “could have been

from a roof leak over the northwest corner of the basement.” Id. at 3.

III. Discussion

       Plaintiff alleges the mold throughout her home was caused by Defendant’s refusal “to pay

for or authorize the necessary work to remove and mitigate the mold which resulted from the

[2013] roof damage nor the work to repair and replace.” DN 1-1 at 5. Plaintiff brought four claims

against Defendant: (1) breach of contract, (2) tortuous breach of the implied covenants of good

faith and fair dealing, (3) unfair trade practices, and (4) bad faith (claims 2 through 4 collectively

“Bad Faith Claims”). Id. Defendant moves for summary judgment on all claims. The Court will

address each claim.

       A. Claim 1: Breach of Contract

       Defendant moves for summary judgment on Plaintiff’s breach of contract claim on the

following grounds:

       (1) there is no evidence that the mold damage she discovered in 2017 was related
           to a covered loss;

                                                  4
       (2) Any property coverage provided by the policy is otherwise excluded by policy
           exclusions for fungi and wear and tear; and
       (3) Evans’ material misrepresentations made in the presentation of her claim void
           the policy.

DN 35 at 1. The Court will address each argument.

                 1. Evidence That 2017 Mold Damage Was Related to a Covered Loss

       Defendant moves this Court to dismiss Plaintiff’s breach of contract claim because

Plaintiff’s “simple subjective belief…without any supporting actual evidence is insufficient to

satisfy her burden to present evidence of a covered loss.” DN 35 at 3. Defendant’s argument is

without merit.

       It is “hornbook law” that the insured has the burden of proving that its claimed loss falls

within the coverage of the insurance policy. 19 G. Couch, Couch on Insurance 2d § 79:315 (Rev.

ed.) (1983); see also Wittmer v. Jones, 864 S.W.2d 885, 890 (Ky. 1993)(holding that, in a bad faith

claim, the insured bears the burden of first proving the insurer is “obligated to pay the claim under

the terms of the policy”). For the purposes of surviving summary judgment, Plaintiff has met her

burden.

       After Evans reported a roof leak in October 2013, Defendant “investigated the claim,

covered the loss, and made payments for Evans to completely replace her shingled roof and repair

the interior water damage.” DN 30-1 at 1. Therefore, whatever the cause of the 2013 roof leak,

the resulting damage was a “covered loss.” In her complaint, Plaintiff alleges that the event that

caused the covered loss in 2013 also gave rise to the mold she discovered in 2017. DN 1-1 at 5.

Plaintiff’s claims are not merely speculative or conclusory. See Saleh v. City of Warren, Ohio, 86

F. App'x 866, 868 (6th Cir. 2004)(“affidavits [that] merely repeated the [plaintiff's] vague and

conclusory allegations ... were insufficient to generate a genuine issue of material fact.”). Plaintiff

alleges that her 2017 mold damages were caused specifically by the “mold which was never


                                                  5
removed or mitigated in the adjusting or work under the Claim” and Defendant’s refusal “to pay

for or authorize the necessary work to remove and mitigate the mold which resulted from the

[2013] roof damage.” DN 1-1 at 5.

       Furthermore, Plaintiff supports her causation claim with reports from experts Shaun

Wallace and Douglas Peters. Wallace reported that the mold damage he observed in 2017 was

caused by mold that Defendant failed to remediate after the 2013 roof leak. DN 33-2 at 3. Wallace

also reported that insulation throughout the attic had to be removed and replaced due to mold

infestation. Id. at 2. Peters, reported “that water damage and mold growth that was noted in the

Testing Interpretation Report by ESG in the attic was due to roof leaks.” DN 33-3 at 1.

       Plaintiff need only present sufficient evidence to raise a question of fact as to whether the

mold damages Plaintiff discovered in 2017 were a covered loss under Plaintiff’s policy, and she

has done so. Defendant argues Plaintiff’s witnesses are “inherently unreliable,” but this allegation

has no bearing on resolution of its motion for summary judgment. DN 30-1 at 18. It is for the

trier of fact, not the Court on motion for summary judgment, to assess witness credibility and

evaluate competing causation claims.

               2. Exclusion of Fungi by Plaintiff’s Policy

       Defendant moves this Court to dismiss Plaintiff’s breach of contract claim because the

terms of the policy explicitly exclude coverage for mold damage. DN 30-1 at 19. “The burden of

establishing that a loss results from a cause falling within a policy exclusion is on the insurer.”

First Am. Nat'l Bank v. Fidelity & Deposit Co. of Maryland, 5 F.3d 982, 984-85 (6th Cir. 1993)

(internal citations omitted). Defendant has failed to carry its burden.




                                                 6
       To support its mold exclusion theory, Defendant cites the following provisions from

Plaintiff’s insurance policy:

       EXCLUSIONS
       We do not insure under Part I – Property Insurance Coverages for loss caused
       directly or indirectly by any of the following, regardless of the cause of the excluded
       event or damage; other causes of the loss; whether any other cause or event acts
       concurrently or in any sequence with the excluded event to produce the loss; or
       whether the loss or event occurs suddenly or gradually, involves isolated or
       widespread damage or occurs as a result of any combination of these.

       10. Fungi, Wet Rot, Dry Rot or Bacteria. We will not cover any loss caused by or
       consisting of fungi, wet rot, dry rot or bacteria. We will also not cover any loss,
       costs or expenses for testing, monitoring, cleaning up, removing, containing,
       treating, detoxifying or neutralizing, or in any way responding to, or assessing the
       effects of fungi, wet rot, dry rot or bacteria.
       ...
       In addition, under Coverages A and B, we will not cover loss resulting directly or
       indirectly from:
       ...
       4. any of the following:
       a. wear and tear, marring or scratching, deterioration;
       ...
       c. rust or other corrosion, wet or dry rot;

DN 30-15 at 14–15. The policy defines “fungi” as “any type or form of fungus, including mold

or mildew, and any mycotoxins, spores, scents or bi-products produced or released by fungi.”

DN 30-15 at 45.

       According to the policy, the mere presence of mold does not constitute a covered loss.

However, Kentucky courts apply the “efficient proximate cause doctrine” to determine whether

mold may constitute a covered loss despite the presence of a mold exclusion provision. Reynolds

v. Travelers Indem. Co. of Am., 233 S.W.3d 197, 202-03 (Ky. Ct. App. 2007). Under this doctrine,

if a covered event is the proximate cause of the mold damage, then the mold damage is also

covered. See Id. (finding that the insured had coverage for mold damage, even though “loss

caused by mold” was specifically excluded by the policy, because the mold was caused by a



                                                 7
covered event). Here, Plaintiff alleges that the mold damage she discovered in 2017 was caused

by a covered event that occurred in 2013. DN 1-1 at 5.     Viewing the evidence in the light most

favorable to the non-moving party, Plaintiff presents a genuine issue of material fact that may not

be resolved on summary judgment.

               3. Material Misrepresentations

       Defendant moves this Court to dismiss Plaintiff’s breach of contract claim because “Evans

made material misrepresentations in the presentation of her claim.” DN 30-1 at 19. Defendant

alleges Plaintiff made material misrepresentations when she stated, in both interrogatory responses

and in her deposition, that she was unaware of the source of any water damage other than the 2013

roof leak. DN 30-1 at 21–23. Defendant refutes Plaintiff’s assertions with records from B-Dry

Systems, a basement waterproofing company, indicating that Evans reported a leak in her

basement in January 2012. DN 30-17 at 7. Another B-Dry record states Plaintiff’s B-Dry system

had “leaking problems” on June 23, 2014, which required $1,688 in repairs. DN 30-17 at 8. The

document is purportedly signed by Heather Evans. Id. Defendant provides a B-Dry work

authorization card, also purportedly signed by Heather Evans, authorizing the repairs. DN 30-17

at 10. Further, Defendant provides a B-Dry “Certificate of Completion” with heather Evans’

contact information and the handwritten comment “Guys were very courteous. Great Job!” DN

30-17 at 10–11.

       Plaintiff does not contest the authenticity of these documents nor does she contest that she

had knowledge of a leak in her basement. However, Kentucky law prohibits the exercise of the

fraud provision because Plaintiff’s alleged material misstatements were made during discovery.

       In Home Ins. Co. v. Cohen, 357 S.W.2d 674 (Ky. 1962), the Supreme Court of Kentucky

explicitly overruled a precedent holding that false statements made during depositions invalidate



                                                8
insurance contracts. Instead, the Court adopted the following holding from the Supreme Court of

New Jersey:

       Trial testimony in a case where fraud and false swearing is in issue serves to
       establish the truth or falsity of the preliminary proofs and the materiality and
       wilfulness of any false proofs. The fraud and false swearing clause is one beneficial
       to the insurer and it reasonably extends to protect the insurer during the period of
       settlement or adjustment of the claim. When settlement fails and suit is filed, the
       parties no longer deal on the nonadversary level required by the fraud and false
       swearing clause. If the insurer denies liability and compels the insured to bring suit,
       the rights of the parties are fixed as of that time for it is assumed that the insurer, in
       good faith, then has sound reasons based upon the terms of the policy for denying
       the claim of the insured. To permit the insurer to await the testimony at trial to
       create a further ground for escape from its contractual obligation is inconsistent
       with the function the trial normally serves. It is at the trial that the insurer must
       display, not manufacture, its case. Certainly the courts do not condone perjury by
       an insured, and appropriate criminal action against such a perjurer is always
       available.

Home Ins. Co. v. Cohen, 357 S.W.2d 674, 677 (Ky. 1962)(citing Carson v. Jersey City Ins. Co.,

43 N.J.L. 300 (1881)). At the time Plaintiff made the alleged misrepresentations, Defendant had

already denied her insurance claim, compelling the instant suit. Therefore, even if Plaintiff made

material misstatements during discovery, the fraud clause does not operate to invalidate the

contract.

       B. Counts 2–4: Bad Faith Claims

       Defendant moves for summary judgment on Plaintiff’s Bad Faith Claims. In a scheduling

order filed on October 14, 2018, the parties agreed to “stay discovery on the bad faith claim until

the underlying contract claim for insurance benefits is resolved at which time a separate scheduling

order can be entered if necessary.” On September 17, 2019, This Court ordered that the breach

of contract claim should be bifurcated and tried separately from plaintiff’s Bad Faith Claims.

Therefore, the Court will deny Defendant’s motion for summary judgment on Plaintiff’s Bad Faith

Claims.



                                                   9
IV. Conclusion

       For the reasons stated herein, a separate order will be entered this date in accordance with

this opinion.




IT IS SO ORDERED.



                       February 13, 2020




                                                    Char
                                                       lesR.Si
                                                             mpsonI
                                                                  II,Seni
                                                                        orJudge
                                                       Unit
                                                          edStat
                                                               esDi
                                                                  str
                                                                    ictCour
                                                                          t




                                               10
